        Case 5:19-cv-00718-PRW Document 26 Filed 03/25/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)     TAMMY COVINGTON, and                )
(2)     JEFFREY COVINGTON                   )
                                            )
        PLAINTIFFS,                         )   Case No. CIV-19-718-PRW
                                            )   (formerly Oklahoma County
vs.                                         )   Case No. CJ-2019-3967)
                                            )
(1)  CSAA FIRE AND CASUALTY                 )
INSURANCE, d/b/a AAA FIRE AND               )
CASUALTY INSURANCE COMPANY,                 )
INC.                                        )
                                            )
        DEFENDANT.                          )

            PLAINTIFFS’ OBJECTIONS TO DEFENDANT’S EXHIBIT LIST

       COMES NOW, Plaintiffs Tammy and Jeffrey Covington, and identify the

following objections to Defendant’s Exhibits:


Plaintiffs’ Objections to Defendant’s Exhibits Listed That Will Be Used


      No.      Description                      Objections
 1.            Homeowner’s Policy and
               Declarations
 2.            Boardwalk Floor Company          Hearsay; FRE 802, 611
               Report
 3.            Hi-Tech Plumbing Report and      Hearsay; FRE 802, 611
               Photos
 4.            Coverage Letters
 5.            Coverage Letters Following
               Additional Submission
 6.            Claim Notes




                                                                             1
       Case 5:19-cv-00718-PRW Document 26 Filed 03/25/20 Page 2 of 3



Plaintiffs’ Objections to Defendant’s Exhibits Listed That May Be Used


     No.     Description                      Objections
1.           CSAA Estimate 5/29/18
             including audit trail, sketch,
             price valuation
2.           CSAA Estimate – Photos
3.           Correspondence between Ian
             Rupert and CSAA
4.           Correspondence between
             CSAA and Jeffrey Covington
5.           Don Sharp Report                 Hearsay; FRE 802, 611
6.           ISO Claims                       Hearsay; Irrelevant; Probative
                                              Value Is Outweighed by
                                              Prejudicial Effect; FRE 611,
                                              401, 402, 403

s/_Erica R. Mackey___________
Douglas J. Shelton, OBA #8159
Erica R. Mackey, OBA #32057
dshelton@sheltonlawok.com
emackey@sheltonlawok.com
SHELTON WALKLEY MACKEY
7701 S. Western Ave., Suite 201
Oklahoma City, OK 73139
(405) 605-8800 - office
(405) 601-0677 - Facsimile
ATTORNEYS FOR PLAINTIFFS,
TAMMY COVINGTON AND JEFFREY COVINGTON



                         CERTIFICATE OF SERVICE

      I hereby certify that on March 25, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

Gerard F. Pignato, OBA #11473
Matthew C. Kane, OBA #19502
Joshua K. Hefner, OBA #30870

                                                                                  2
       Case 5:19-cv-00718-PRW Document 26 Filed 03/25/20 Page 3 of 3



RYAN WHALEY COLDIRON JANTZEN
PETERS & WEBBER PLLC
400 North Walnut Ave.
Oklahoma City, OK 73104
jerry@ryanwhaley.com
mkane@ryanwhaley.com
jhefner@ryanwhaley.com
ATTORNEYS FOR DEFENDANT


/s/ Erica R. Mackey
Erica R. Mackey




                                                                       3
